Leta Chandler
                                                                                    311 Las Cruces
                                                                                   Buda,Tx 78610




Third Court of Appeals
209 W 14th Street
Austin, Tx 78701



                                                                                   January 21,2014



To Whom It May Concern:

I am writing this letter in regards to my father Bryan Chandler, case number 03-14-547CR

Ms. Peach is not our appellate attorney, she was our trial attorney. I am in the process of hiring
an appellate attorney now. I am asking for an extension at this time.

Please keep my information on file until another attorney is hired.

Leta Chandler
311 Las Cruces
Buda,Tx 78610

letachandler@gmail.com



Sincerely,




Leta Chandler
  riMMWim*
                                                                        U.S. POSTAGE
                                                                            PAID
                                                                        BUDA.TX
                                                                            78610
                                                                       JAN 23, 15
                                  UNITEDSTaTSS                             AMOUNT
                                  POSTAL SERVICE.

7Dm   E1ED DDDl b73D   HH77            1000                                $6.49
                                                      78701
                                                                        00103612-08




       rVst\^

                              |ili»lilliMlaHiili«l«l,*»ll*1,*liilll»i,fl1ilil«!ilill*hi,lll